728 N.W.2d 426 (2007)
Susan Marie Czajkowski KLOSS, Plaintiff-Appellee, Cross-Appellant,
v.
Norbert Paul CZAJKOWSKI, Defendant-Appellant, Cross-Appellee.
Docket No. 130481. COA No. 257737.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the application for leave to appeal the December 29, 2005 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.